        Case 1:14-cr-00499-PGG Document 356 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                             ORDER
ROBERTO HERNANDEZ,
                                                         14 Cr. 499 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant has filed a motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Accordingly, the Government is directed to respond by July 27, 2020.

Copies mailed by Chambers.

Dated: New York, New York
       July 17, 2020
